     Case 1:19-cv-00132-NONE-JDP Document 19 Filed 04/20/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ZANE HUBBARD,                                  Case No. 1:19-cv-00132-LJO-JDP (HC)
12                       Petitioner,                    FINDINGS AND RECOMMENDATIONS TO
                                                        DISMISS PETITION FOR LACK OF
13            v.                                        JURISDICTION AND FOR FAILURE TO
                                                        EXHAUST CLAIMS
14       PEOPLE OF KINGS COUNTY
         CALIFORNIA,                                    OBJECTIONS DUE IN 30 DAYS
15
                         Respondent.                    ECF No. 1
16
                                                        ORDER DIRECTING CLERK OF COURT TO
17                                                      ASSIGN CASE TO DISTRICT JUDGE
18

19

20           Petitioner Zane Hubbard, a state prisoner without counsel, seeks a writ of habeas corpus

21   under 28 U.S.C. § 2254. ECF No. 1. Petitioner challenges his June 21, 2016 conviction for

22   battery on a non-prisoner.1 Id. at 1. On August 15, 2019, we recommended that the court dismiss

23   the petition for lack of jurisdiction. ECF No. 9. In our findings and recommendations, we

24
     1
       Petitioner has filed nearly 30 other petitions for habeas corpus relief in our district challenging
25   his 2011 conviction or the conditions of his confinement. It appears, however, that the petition
26   now before the court is the only one petitioner has filed seeking relief from his 2016 conviction.
     We therefore do not consider it second or successive. See Clayton v. Biter, 868 F.3d 840, 843
27   (9th Cir. 2017) (“[S]econd-in-time habeas petitions challenging new or intervening judgments are
     not second or successive.”).
28
                                                        1
     Case 1:19-cv-00132-NONE-JDP Document 19 Filed 04/20/20 Page 2 of 4

 1   addressed only two of petitioner’s four claims for relief. See id. In this order, we address

 2   petitioner’s remaining two claims and again recommend dismissal.

 3   Discussion

 4          Petitioner made four claims for relief: (1) state prison officials are attempting to sterilize

 5   petitioner; (2) petitioner is being harassed by unidentified state actors for filing an administrative

 6   appeal in prison; (3) the trial judge denied petitioner his right to counsel at his preliminary

 7   hearing in 2016, resulting in petitioner entering an involuntary insanity plea against his will; and

 8   (4) consideration of petitioner’s 2011 offense during his 2016 sentencing was unlawful. See ECF

 9   No. 1 at 5, 10, 41. In our August 15, 2019 findings and recommendations, we recommended

10   dismissal of petitioner’s first two claims for lack of jurisdiction.2

11          Petitioner’s third and fourth claims are now before us for screening under Rule 4 of the

12   Rules Governing Section 2254 Cases. Under Rule 4, the judge assigned to the habeas proceeding

13   must examine the habeas petition and order a response to the petition unless it “plainly appears”

14   that the petitioner is not entitled to relief. See Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir.

15   2019); Boyd v. Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998).

16          Petitioner’s third claim for relief centers on the events of his 2016 preliminary hearing.

17   See ECF No. 1 at 41-43. Petitioner claims that his plea of involuntary insanity was illegally

18   obtained through compulsion. Specifically, he claims that the trial court denied him the right to

19   testify in his defense, that his attorney admitted to an “irreparable breakdown with his

20   professional duties,” and that the trial judge denied him the right to adequate representation. Id.
21   at 42. Petitioner sought habeas review of his claim before the California Court of Appeal; his

22   claim was dismissed on procedural grounds as untimely and the California Supreme Court denied

23   review. ECF No. 1 at 133.

24

25

26
     2
       We could not recommend a grant of habeas relief because both claims centered on petitioner’s
     conditions of confinement, rather than the legality or duration of his confinement. See Nettles v.
27   Grounds, 830 F.3d 922, 934 (9th Cir. 2016). We will leave our previous findings and
     recommendations intact to the extent that they recommend dismissal of petitioner’s first two
28   claims.
                                                        2
     Case 1:19-cv-00132-NONE-JDP Document 19 Filed 04/20/20 Page 3 of 4

 1          “A federal court may not review federal claims that were procedurally defaulted in state

 2   court—that is, claims that the state court denied based on an adequate and independent state

 3   procedural rule.” See Davila v. Davis, 137 S. Ct. 2058, 2064 (2017). California’s habeas

 4   timeliness bar qualifies as an adequate and independent state ground to bar habeas relief in federal

 5   court. See Walker v. Martin, 562 U.S. 307 (2011). Therefore, because we cannot review this

 6   procedurally defaulted claim, we recommend its dismissal for lack of jurisdiction.

 7          Petitioner’s fourth claim is that the trial judge unlawfully considered his prior 2011

 8   offense under California’s “three strikes law” when sentencing him for his 2016 conviction. ECF

 9   No. 1 at 135-136. Petitioner contends that his underlying 2011 conviction was illegally obtained

10   and therefore should not have been counted as a “strike” in his 2016 case. Id. Petitioner has

11   presented no evidence that he has exhausted this claim at the state level.3 Because it appears that

12   petitioner did not exhaust this claim at the state level, we recommend its dismissal for failure to

13   exhaust.4

14   Certificate of Appealability

15          A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

16   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

17   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing § 2254 Cases requires a

18   district court to issue or deny a certificate of appealability when entering a final order adverse to a

19   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

20   Cir. 1997). A certificate of appealability will not issue unless a petitioner makes “a substantial
21   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires

22   3
       As supposed proof of exhaustion, petitioner refers to state and federal applications for post-
23   collateral review that he filed in 2013. ECF No. 1 at 137-38. These petitions did not challenge
     petitioner’s 2016 conviction and therefore did not exhaust his fourth claim for purposes of the
24   instant federal petition.
     4
       Even if we were to reach the merits of petitioner’s claim, we could not recommend that he be
25   granted relief. “Federal habeas relief does not lie for errors of state law”; we will not review state
26   court decisions based purely on state law. See Estelle v. McGuire, 502 U.S. 62, 71-72 (1991). To
     be granted federal relief, petitioner must demonstrate that the trial court’s error so infected the
27   trial with unfairness that the resulting conviction violated due process. See Donnelly v.
     DeChristoforo, 416 U.S. 637, 643 (1974).
28
                                                         3
     Case 1:19-cv-00132-NONE-JDP Document 19 Filed 04/20/20 Page 4 of 4

 1   the petitioner to show that “jurists of reason could disagree with the district court’s resolution of

 2   his constitutional claims or that jurists could conclude the issues presented are adequate to

 3   deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord Slack v.

 4   McDaniel, 529 U.S. 473, 484 (2000). Here, petitioner has not made a substantial showing of the

 5   denial of a constitutional right. Thus, we recommend that the court not issue a certificate of

 6   appealability.

 7   Findings and Recommendations

 8            The court should dismiss the petition for a writ of habeas corpus, ECF No. 1, and decline

 9   to issue a certificate of appealability. These findings and recommendations are submitted to the

10   U.S. District Court judge presiding over this case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of

11   the Local Rules of Practice for the United States District Court, Eastern District of California.

12   Within thirty days of the service of the findings and recommendations, petitioner may file written

13   objections to the findings and recommendations with the court and serve a copy on all parties.

14   That document must be captioned “Objections to Magistrate Judge’s Findings and

15   Recommendations.” The district judge will then review the findings and recommendations under

16   28 U.S.C. § 636(b)(1)(C).

17   Order

18            The clerk of court is directed to assign this case to a district judge for the purposes of

19   reviewing these findings and recommendations.

20
     IT IS SO ORDERED.
21

22
     Dated:      April 20, 2020
23                                                        UNITED STATES MAGISTRATE JUDGE
24

25   No. 206.
26
27

28
                                                          4
